Exhibit 99.2 KEEGAN RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the three months ended June 30, 2008 and 2007 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2008 and 2007 Date This Management's Discussion and Analysis ("MD&A") of Keegan Resources Inc. ("Keegan" or the "Company") has been prepared by management as of August 20, 2008 and should be read in conjunction with the consolidated financial statements and related notes there of the Company, as at and for the three months ended June 30, 2008 and 2007 and the audited consolidated financial statements and related notes thereto of the Company, as at and for the years ended March 31, 2008 and 2007, which were prepared in accordance with Canadian generally accepted accounting principles. The Company is presently a "Venture Issuer", as defined in NI 51-102. This MD&A may contain "forward-looking statements" which reflect the Company's current expectations regarding the future results of operations, performance and achievements of the Issuer, including potential business or mineral property acquisitions and negotiation and closing of future financings. The Issuer has tried, wherever possible, to identify these forward-looking statements by, among other things, using words such as "anticipate," "believe," "estimate," "expect" and similar expressions. The statements reflect the current beliefs of the management of the Company, and are based on currently available information. Accordingly, these statements are subject to known and unknown risks, uncertainties and other factors, which could cause the actual results, performance, or achievements of the Issuer to differ materially from those expressed in, or implied by, these statements. The Company undertakes no obligation to publicly update or review the forward-looking statements whether as a result of new information, future events or otherwise. Historical results of operations and trends that may be inferred from the following discussions and analysis may not necessarily indicate future results from operations. Over-all Performance The Company was incorporated under the provisions of the Company Act (British Columbia) on September 23, 1999, and completed its initial public offering and listed its shares for trading on the TSX Venture Exchange (the "Exchange") on June 25, 2001. The Company's principal business is the acquisition and exploration of resource properties. The Company has been judicious in its protection of the capital it has on hand. The Company has been investing only in Bankers' Acceptance Notes and Guaranteed Investment Certificates and has no investments in asset-backed commercial paper which is currently experiencing liquidity issues. As at the date hereof, the Company has mining interests in West Africa and has entered into the following agreements as at June 30, 2008: 1. Esaase Gold Property  The Company entered into an option agreement dated May 3, 2006 with Sammetro Co. Ltd. ("Sammetro") to purchase a 100% interest in the Esaase gold property in southwest Ghana, subject to the underlying 10% interest, 3% NSR of the Ghanaian government in all mining projects in Ghana, and a 0.5% NSR owed to the Bonte Liquidation Committee. The agreement is subject to the following terms: (a) Cash payments: -US$100,000 to the bank from which Sammetro borrowed funds by May 17, 2006 (paid); 1 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2008 and 2007 -US$100,000 to Sammetro by June 30, 2006, which payment Sammetro will deliver to the Esaase Liquidation Committee (the "Committee") (paid); -US$100,000 to the Committee by December 30, 2006 (paid); -US$40,000 to Sammetro on May 3, 2007 (obligation renegotiated, see below); -US$100,000 to the Committee by June 30, 2007(paid); -US$100,000 to the Committee by December 30, 2007 (paid); -US$50,000 to Sammetro on May 3, 2010 and every year thereafter until production (obligation renegotiated, see below); -US$200,000 to the Committee on production (paid in advance); and -US$100,000 to Sammetro on production (obligation renegotiated, see below). (b) Issuance of 780,000 common shares of the Company to Sammetro over a three year period: -40,000 common shares of the Company to Sammetro upon Exchange approval (issued); -120,000 common shares of the Company to Sammetro on May 3, 2007 (obligation renegotiated, see below); -240,000 common shares of the Company to Sammetro on May 3, 2008 (obligation renegotiated, see below); and -380,000 common shares of the Company to Sammetro on May 3, 2009 (obligation renegotiated, see below); (c) Work exploration expenditures of US$2,250,000 over a three year period: -$500,000 by May 3, 2007 (incurred); -$750,000 by May 3, 2008 (obligation renegotiated, see below); and -$1,000,000 by May 3, 2009 (obligation renegotiated, see below); The Company entered into a finder's fee agreement dated June 5, 2006, whereby the Company paid US$10,000 and issued 4,000 common shares as finder's fees with respect to this acquisition. During the year ended March 31, 2008, after having already issued the cash and share payments as detailed in 1(a) and 1(b) and completing the full work expenditure indicated in 1(c), the Company renegotiated the option agreement so that all further cash and share payments as indicated in 1(a) and 1(b) are no longer owed. In lieu of these payments, the Company paid $850,000 to a creditor of Sammetro and issued 40,000 additional common shares to Sammetro. The Company has been granted the full Esaase Mining Lease by the Minerals Commission and Minister of Mines, Lands and Forestry with no further obligation to any party aside from the NSR and government commitments. During the period, the Company paid US$85,000 and issued 4,000 common shares of the Company as finder's fees with respect to the renegotiation of the option agreement. During the year ended March 31, 2008, the Company purchased 100% private ownership of the Jeni Concession mining lease and exploration rights. The Jeni Concession lies directly to the southwest and contiguous to the Esaase Gold property. In consideration for the acquisition of the mining lease, Keegan paid US$50,000 to the Bonte Liquidation Committee and US$50,000 to the Minerals Commission of Ghana for the title transfer. The Ghanaian government retains a standard 10% carried interest and 3% NSR and the Bonte Liquidation Committee retains a 0.5% NSR. 2 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2008 and 2007 The Property: On October 25, 2007, Keegan announced an indicated 43-101 resource of 240,000 ounces in the indicated category and 1.43 M oz in the inferred category with a grade of 1.4 g/t using a cutoff of 0.6 g/t Au. The inferred category was primarily estimated from a collar spacing of 80 X 40 meters whereas those in the indicated category were estimated using a collar spacing of approximately 40 X 40 meters. The original resource represents a strike length of approximately 1.5 km of mineralized structure. The recently announced south extension, while adding an additional 800 meters to this strike length, is already predominately drilled at 40 X 40 meter spacing. Keegan announced several positive drill results on the property during the first fiscal quarter of 2009 and subsequent to June 30, 2008 that expand the resource potential to the north and west of the existing resource as well as infill drilling results designed to move the resource from inferred to indicated. The full drill results on the Esaase Gold project may be found at www.keeganresources.com. For the rest of calendar year 2008, Keegan intends to explore the Jeni Lease and continue the infill and exploration drill programs with the goal of releasing a second resource estimate by the end of the year. Keegan intends to expend, at minimum, an additional five million dollars on the project in 2008. Richard Haslinger, P. Eng. is the Qualified Person with respect to NI 43-101 at Esaase. 2. Asumura Gold Project  The Company entered into an option agreement with GTE Ventures Limited ("GTE") dated February 18, 2005 and subsequently amended, whereby the Company may acquire 100% of the Asumura Reconnaissance Concession ("Asumura property") located in the Republic of Ghana, West Africa, under the following terms: (a) payment of US$100,000 to GTE as follows: -US$10,000 upon signing the agreement (paid); and -US$30,000 on or before October 8, 2006 (paid through the issuance of 16,775 shares). -US$60,000 on or before October 8, 2007 (paid through the issuance of 20,087 shares). (b) issuance of common shares of the Company with a value of US$100,000 to GTE as follows: -common shares with a value of US$10,000 upon regulatory approval (issued 13,899 shares); -common shares with a value of US$30,000 based on the 10 day average closing price prior to issuance on or before October 8, 2006 (issued 16,775 shares); and -common shares with a value of US$60,000 based on the 10 day average closing price prior to issuance on or before October 8, 2007 (issued 20,088 shares). (c) completion of US$1,000,000 of exploration work on the Asumura property as follows: 3 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2008 and 2007 -US$80,000 on or before July 31, 2005, (incurred); -an additional US$400,000 on or before July 31, 2006 (incurred); and -an additional US$520,000 on or before July 31, 2007 (incurred). As the Company has met the above commitments, it now has an undivided 100% private interest in the Asumura property subject to a 3.5% net smelter return, 50% of which may be purchased for US$2,000,000. If the property is converted to a Mining License, it may become subject to a 3-6% NSR (3% is the standard amount) and 10% ownership by the Ghanaian government. 11,270 shares were issued to Hunter Dickinson Inc. ("HDI") as finder's fees with respect to the Asumura property. During the year, the Company acquired an option to purchase the remaining 50% of the GTE NSR for an additional US$4,000,000 The Property: On April 1st, 2008, Keegan acquired the Mt. Olives reconnaissance license, which brings the total land package of the combined Asumura property to over 900 square kilometers. On May 14, 2008, Keegan announced that it has intersected 14 m of 4.47 g/t Au along the NW structure. The intercept comes from one of the fences of shallow reconnaissance drill holes that Keegan has drilled as an initial test of this structure. Drill assays from reconnaissance drill holes on other structures at Asumura are still pending; Keegan will release further assays when received. Please see www.keeganresources.com for a map showing collar locations. Table 1. Intercept for discovery hole from the NW zone. Fence Hole_ID From (m) To (m) Width (m) Grade (g/t) NW92 KAR080204 36 50 14 including 37 38 1 After receiving all gold results Keegan will interpret them together with available geophysics and geology, and plan additional drilling. Keegan is also continuously conducting geochemical sampling on known mineralized structures throughout the Asumura Property. Keegan expects to expend at least $500,000 on the property for the remainder of calendar year 2008. Vincent Dzakpasu, a qualified member of the Institute of Mining and Metallurgy in the United Kingdom is Keegan's Qualified Person on the property. Selected Annual Information $ $ $ Revenues ( interest and other income) Net loss Loss per share, basic and diluted Total assets Total long-term financial liabilities Nil Nil Nil Cash dividends declared Nil Nil Nil 4 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2008 and 2007 Results of Operations Three months ended June 30, 2008 and 2007 During the three months ended June 30, 2008, the Company reported a loss and comprehensive loss of $1,033,884 or $0.04 per share compared to a loss of $611,027 or $0.03 per share during the previous period, representing an increase in loss by $422,857. The increase in loss during the three months ended June 30, 2008 resulted from an increase in general and administrative expenses by $409,886 and a decrease in interest and other income by $12,971. Interest and other income decreased by $12,971 due to varying interest rates on investments. The Company earned interest and other income of $90,409 three months ended June 30, 2008 as compared to $103,380 during the same period in the prior fiscal year. The increase in general and administrative expenses by $409,886 during the three months ended June 30, 2008 resulted from increases in amortization of $12,508, consulting fees, directors' fees and wages and benefits of $16,272, foreign exchange loss of $246,943, office, rent and administration of $7,605, professional fees of 33,188 and travel, promotion and investor relations of $163,521 partially offset by decreases in bank charges and interest of $4,197, regulatory, transfer agent and shareholder information of $9,420 and stock-based compensation of $56,534. The over-all increase in general and administrative expenses during the period was primarily attributable to increased corporate activity as a result of the Company's ongoing active exploration programs. In March 2008, the Company purchased a 100% private ownership of the Jeni Concession mining lease and exploration rights. The Jeni Concession lies directly to the southwest and contiguous to the Esaase Gold property. Below are the discussions on the significant changes in general and administrative expenses: Amortization increased by $12,508 as the Company purchased motor vehicles and equipment during the period of $301,112. During the prior period, the Company purchased equipment of $7,448. Consulting fees, directors' fees and, wages and benefits increased by $16,272 as result of an increase in wages and benefits due to the Company's hiring of additional personnel in support of its increasing exploration operations in Ghana, payment of directors' fees of $600 per month to three directors of the Company effective November 1, 2007 and an increase in consulting fees of US$5,000 per month to a director and officer of the Company effective November 1, 2007. During the previous period, no directors' fees were paid. The Company's reporting currency is the Canadian dollar while it conducts a major part of its business in US dollars and Ghanaian Cedi. The Company's exploration programs and operations in Ghana have substantially increased during the period, and as a result, the Company recognized a foreign exchange loss of $280,533 during the three months ended June 30, 2008 as compared to $33,590 during the prior period. Professional fees increased by $33,188 as a result of legal fees paid related to the Company's listing application on the Toronto Stock Exchange and accounting fees paid related to the Company's internal control documentation. No fees related to these types of service were paid in the prior period. Travel, promotion and investor relations increased by $163,521 as a result of travel expenses to Ghana and various road shows, investment and mining conferences the Company participated in during the period. The Company did not participate in any road shows, investment and mining conferences during the same period in the prior fiscal year. 5 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2008 and 2007 Summary of Quarterly Results The following is a summary of certain consolidated financial information concerning the Company for each of the last eight reported quarters: Quarter ended Interest and Net Loss Loss per share other income June 30, 2008 $ $ $ March 31, 2008 $ $ $ December 31, 2007 $ $ $ September 30, 2007 $ $ $ June 30, 2007 $ $ $ March 31, 2007 $ $ $ December 31, 2006 $ $ $ September 30, 2006 $ $ $ 1.6/1.7 Liquidity and Capital Resources The Company reported working capital of $12,766,431 at June 30, 2008 compared to working capital of $15,063,520 at March 31, 2008, representing a decrease in working capital by $2,297,089. As at June 30, 2008, the Company had net cash and cash equivalents on hand of $7,715,005 compared to $15,241,053 at March 31, 2008. Net cash on hand decreased by $7,526,048 resulting from inflows of net cash of $2,166,700 from exercises of warrants and options less cash utilized for operations of $1,029,139, short-term investments of $5,000,000, deferred exploration expenses of $3,362,497 and purchase of furniture and equipment of $301,112. During the same period in the prior fiscal year, the Company raised net cash of $616,510 from exercise of warrants and options, utilized $483,447 of its cash for operations, $91,205 for resource property acquisition payments pursuant to agreements, $3,538,633 for deferred exploration expenses and $7,448 for purchase of furniture and equipment. As at June 30, 2008, the Company's cash and cash equivalents consist of cash of $4,644,491 and banker's acceptance notes of $3,070,514. The banker's acceptance notes mature on August 25, 2008 and bear interest at 2.97% per annum. In addition, the Company's short-term investments consist of $5,000,000 in guaranteed investment certificates which mature May 28, 2009 and bear interest at 3.15% per annum. The Company has no investments in asset-backed commercial paper which is currently experiencing liquidity issues. Current assets excluding cash and cash equivalents and short-term investments at June 30, 2008 increased by $156,541 from $198,999 at March 31, 2008 to $355,540 at June 30, 2008. The increase in current assets is attributable to the increase in prepaid expenses and deposits by $284,128 as a result of prepayments to various exploration vendors in Ghana offset by a decrease in receivables by $127,587 as the Company received GST refunds of $102,057 during the period. Current liabilities at June 30, 2008 which mainly consisted of accounts payable and accrued liabilities of $304,114, of which $40,800 was due to related parties and $263,314 was due to various exploration and other vendors. Current liabilities decreased by $72,418 as a result of payments of outstanding obligations to various exploration and other vendors. 6 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2008 and 2007 The following shows the Company's contractual obligations: After Contractual Obligation Total 1-3 years 4-5 years 5 years Lease commitments (1) $ $ $
